DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Akiyama.
Liao et al. (US Pub. No. 2019/0235368 A1) discloses:
Regarding claim 1, a light source apparatus (Figure 14, element 100) comprising: a light source (Figure 14, element 110) configured to emit first light (Figure 14, element L1); a wavelength converter (Figure 14, element 134) configured to emit second light (Figure 14, element L2) having a wavelength different from that of the first light (Figure 14, element L1); a first optical system (Figure 14, element 160); and a second optical system  (Figure 14, elements 120 and 190) configured to transmit the second light (Figure 14, element L2), wherein the second optical system (Figure 14, elements 120 and 190) includes a reflector (Figure 14, element 124) configured to reflect the first light to the wavelength converter (Figure 14, element 134), wherein the first optical system (Figure 14, element 160) guides the first light (Figure 14, element L1) from the light source (Figure 14, element 110) to the reflector (Figure 14, element 124).
Regarding claim 2, the reflector (Figure 14, element 124) is disposed between the wavelength converter (Figure 14, element 134) and a surface on an emission side of a lens (Figure 14, element 160) that is closest to an emission end in the second optical system (Figure 14, elements 120 and 190).
Regarding claim 3, the reflector (Figure 14, element 124) transmits the second light (Figure 14, element L2).
Regarding claim 4, the first optical system (Figure 14, element 160) includes a single optical element (i.e. light converging element; element 160).
Regarding claim 6, the second optical system (Figure 14, elements 120 and 190) includes a first collimator lens and a second collimator lens (i.e. lenses included in lens group 190 as illustrated in Figure 14).
Regarding claim 7, the first optical system (Figure 14, element 160) includes a single optical element (i.e. light converging element) and the first collimator lens (element 160).
Regarding claim 8, the reflector (Figure 14, element 124) includes a first area (Figure 14, element 124a) having a characteristic of reflecting the first light, and a second area (Figure 14, element 124b) having a characteristic of transmitting the first light (Figure 14, element L1) and the second light (Figure 14, element L2).
Regarding claim 9, the first area (Figure 14, element 124a) has a characteristic of transmitting the second light (Figure 14, element L2).
Regarding claim 11, the wavelength converter (Figure 14, element 134) includes a diffusion plate (Figure 14, element 132b) configured to diffuse the first light (Figure 14, element L1) and to emit the second light (Figure 14, element L2).
Regarding claim 12, an image projection apparatus (Figure 14, element 10D) comprising: a light source apparatus (Figure 14, element 100); and an illumination optical system (Figure 14, elements 400, 500 and 600) configured to guide light (Figure 14, element L) from the light source apparatus (Figure 14, elements 400, 500 and 600) to an image display element (Figure 14, element 200), wherein the light source apparatus (Figure 14, element 100) includes: a light source (Figure 14, element 110) configured to emit first light (Figure 14, element L1); a wavelength converter (Figure 14, element 134) configured to emit second light (Figure 14, element L2) having a wavelength different from that of the first light (Figure 14, element L1); a first optical system (Figure 14, element 160); and a second optical system  (Figure 14, elements 120 and 190) configured to transmit the second light (Figure 14, element L2), wherein the second optical system (Figure 14, elements 120 and 190) includes a reflector (Figure 14, element 124) configured to reflect the first light to the wavelength converter (Figure 14, element 134), wherein the first optical system (Figure 14, element 160) guides the first light (Figure 14, element L1) from the light source (Figure 14, element 110) to the reflector (Figure 14, element 124).
Liao et al. teaches the salient features of the present invention as explained above except a wavelength converter disposed on a light source side with respect to the reflector.
	Akiyama (US Pub. No. 2018/0149955 A1) discloses a wavelength converter (Figure 5, element 40) disposed on a light source side (element 40 is near element 20 in Figure 5) with respect to the reflector (Figure 5, elements 7a and 8a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a wavelength converter disposed on a light source side with respect to the reflector as shown by Akiyama in combination with Liao et al.’s invention for the purpose of absorbing a portion of the excitation light and convert the portion into yellow fluorescence, wherein the phosphor layer has an excellent heat resistance (Akiyama, page 2, paragraph 0034, lines 2-4 and paragraph 0035, lines 4-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Akiyama as applied to claims 1-4, 6-9 and 11-12 above, and further in view of Pan et al.
Liao et al. (US Pub. No. 2019/0235368 A1) in combination with Akiyama (US Pub. No. 2018/0149955 A1) teaches the salient features of the present invention as explained above except a second optical system including a single collimator lens.
Pan et al. (US Pub. No. 2019/0227416 A1) discloses (see annotated Figure 11A) a second optical system including a single collimator lens (Figure 11A, element E).

    PNG
    media_image1.png
    475
    573
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second optical system including a single collimator lens as shown by Pan et al. in combination with Liao et al. and Akiyama’s invention for the purpose of achieving favorable optical efficiency and favorable image quality (Pan et al., page 9, paragraph 0089, lines 22-23).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Akiyama as applied to claims 1-4, 6-9 and 11-12 above, and further in view of Kawasumi et al.
Liao et al. (US Pub. No. 2019/0235368 A1) in combination with Akiyama (US Pub. No. 2018/0149955 A1) teaches the salient features of the present invention as explained above except a light source apparatus wherein the following conditional expression is satisfied:  A/(A+B) < 0.5  where A is an area of the first area and B is an area of the second area.
Kawasumi (US Pub. No. 2017/0153538 A1) discloses a light source apparatus (element 100) wherein the following conditional expression is satisfied:  A/(A+B) < 0.5  where A (if A is equal to element 71, then A = 1 in Figure 2A) is an area of the first area (Figure 2A, element 71) and B (if B is equal to element 72, then B = 2 in Figure 2A) is an area of the second area (Figure 2A, element 72).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a light source apparatus wherein the following conditional expression is satisfied:  A/(A+B) < 0.5  where A  is an area of the first area and B  is an area of the second area as shown by Kawasumi in combination with Liao et al. and Akiyama’s invention for the purpose of allowing the transmission of fluorescent light (Kawasumi, page 2, paragraph 0028, lines 9-11), and to overlap certain side of the transmission surface (Kawasumi, page 2, paragraph 0029, line 7). 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Pub. No. 2017/0293212 A1) discloses illumination system including at least one light source, a reflection cover, a wavelength conversion element, and a filter element is provided. A focal point of the reflection cover is disposed on an extension line of a transmission path of an excitation beam provided by the light source, and an opening of the reflection cover is adjacent to the focal point. The wavelength conversion element penetrates through the opening, and has a light-action region. The light-action region is disposed on the transmission path of the excitation beam, and converts the excitation beam into a conversion beam. The reflection cover is disposed on a transmission path of the conversion beam. The filter element is disposed on a transmission path of the conversion beam from the reflection cover. The conversion beam from the reflection cover is obliquely incident to the filter element, and the filter element filters the conversion beam.
Wakabayashi et al. (US Pub. No. 2017/0082912 A1) teaches a light source device including a light source, a dichroic mirror that reflects the S-polarized light of light from light source, a condensing lens group that converges reflected light from the dichroic mirror, a phosphor unit movable so that light from a condensing lens group is sequentially radiated to a phosphor region and a reflection region, and a ¼ wavelength plate provided between the lenses of the condensing lens group.
Liao et al. (US Pub. No. 2016/0327851 A1) shows an illumination system including an excitation light source module configured to emit an excitation beam, a wavelength conversion device, and a light-splitting unit on a transmission path of the excitation beam and between the excitation light source module and the wavelength conversion device is provided. The light-splitting unit includes a transparent substrate and a first optical film with a hole through which the excitation beam is transmitted to the wavelength conversion device. A wavelength conversion area and a diffusion area of the wavelength conversion device cut into the transmission path by turns. The wavelength conversion area converts the excitation beam into a conversion beam transmitted to the light-splitting unit. The diffusion area reflects the excitation beam to the light-splitting unit; the first optical film reflects the excitation beam coming from the diffusion area. Wavelengths of the conversion beam and excitation beam are different. A projection apparatus is also provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/13/2022